t c memo united_states tax_court estate of rebecca a wineman deceased eleanor truocchio and dean wineman co-executors petitioner v commissioner of internal revenue respondent docket no filed date decedent d gave an aggregate 24-percent interest in her homestead property to her children in the years following the transfer she continued to reside on the property r determined that the percent interest is includable in d’s gross_estate pursuant to sec_2036 i r c held d’s continued use of the homestead property as her residence following the transfer of minority interests in the property to her children was not a retained_life_estate in the property interests conveyed to her children consequently the value of the minority interests is not includable in her estate under sec_2036 sec_2 d rented her interests in certain real_estate to coastal ranches a corporation owned by her children at a below-market rent r determined that the annual difference between fair market rent and actual rent constituted taxable_gifts held r’s computation of the amount of taxable_gifts sustained on its form_706 u s estate and generation- skipping transfer_tax return p valued d’s real_estate at dollar_figure r determined that the fair_market_value was dollar_figure held the fair_market_value was dollar_figure p elected special_use_valuation of certain farm real_property on its form_706 r disallowed the election because p failed to document comparable rental property in accordance with sec_2032a i r c and the regulations thereunder see sec_20_2032a-4 estate_tax regs held p may not value its elected properties under the valuation formula of sec_2032a i r c held further by reason of sec_20_2032a-4 estate_tax regs which provides that if an executor does not identify comparable_property and cash rentals as required by sec_2032a i r c all specially valued real_property must be valued under the rules of sec_2032a i r c p may value the properties under the provisions of sec_2032a i r c held further p’s special_use_valuation under sec_2032a i r c is allowed john w ambrecht and gregory arnold for petitioner steven m roth for respondent memorandum findings_of_fact and opinion marvel judge respondent determined an estate_tax deficiency of dollar_figure and an addition_to_tax under sec_6662 of dollar_figure after concessions ’ the issues for decision are ‘the parties conceded several items in a stipulation of agreed adjustments filed date petitioner's concessions are described therein and will not be repeated here respondent has conceded that petitioner is not liable for the addition_to_tax on brief respondent conceded that the fair market values of decedent's interests in two parcels of estate continued whether rebecca a wineman decedent retained a life_estate in partial_interests in her homestead property transferred to her children we hold that she did not whether decedent rented her ranch properties to a closely_held_corporation owned by her children at below-market-- value rates thereby making taxable_gifts to her children we hold that she did whether the cumulative fair_market_value of certain real_property includable in the gross_estate was dollar_figure as returned by petitioner dollar_figure as determined by respondent or some other figure we hold that the fair_market_value was dollar_figure whether petitioner’s election of special_use_valuation qualified as a valid election under sec_2032a we hold that it did findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this reference continued property the homestead parcel and the machado ranch parcel were dollar_figure and dollar_figure respectively all section references are to the internal_revenue_code as in effect for the date of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts have been rounded to the nearest dollar rebecca a wineman decedent died on date the valuation_date petitioner’s coexecutors resided in santa maria california at the time the petition in this case was filed ranch operations the wineman family has been grazing cattle in the nipomo california area for approximately years decedent and her husband vernon wineman mr wineman were full-time cattle ranchers from the 1930's until their deaths until early decedent performed numerous activities relating to the cattle operation her activities included feeding the cattle deciding which breed to run helping brand cattle cooking for the branding crew deciding when to buy and sell cattle and at what prices making decisions regarding feed purchases negotiating purchases of real_estate and coordinating all the legal and sales activities for the purchases arranging for land bank lending painting and assisting in the repair and maintenance of corrals and cattle facilities and attending bull and cattle sales in san luis obispo kern and santa barbara counties decedent also belonged to local and national cattle organizations coastal ranches a c_corporation organized in continues the cattle operations conducted by decedent and mr mr wineman died on date wineman decedent owned no interest in coastal ranches decedent and mr wineman’s three children dean wineman dean eleanor truocchio eleanor and marian hanson marian each own percent of coastal ranches and the remaining percent is owned by mr wineman's testamentary_trust the trust of which the three children are beneficiaries dean and eleanor are full- time cattle ranchers marian lives in montana and occasionally participates in the cattle operation nipomo properties the nipomo properties parcel sec_3 and are located within the greater urban_area of santa maria a city at the northern end of santa barbara county california the santa maria area has a population of approximately big_number santa maria is primarily a farming community other parts of the coastal zone are more upscale such as the santa ynez and santa ynez river valleys to the south arroyo grande to the north and west of santa maria and along the pacific coast is the location of many second homes attracting people seeking to escape the summer heat of the san joaquin valley further north along the coast the coastal towns of morro bay and cambria are also popular with tourists the area has attracted resort and second home development although santa maria is within santa barbara county the town of nipomo and the nipomo properties are in san luis obispo county these properties are at the southern entrance to san luis obispo county as of the valuation_date the county government intended to preserve this entrance as a scenic area that extended back almost to the first range of hills specifically the san luis obispo county land use element in effect at the valuation_date placed the ranches in the south county planning area permitted uses of properties in this area were limited to certain specified agricultural uses as of the valuation_date the nipomo properties were part of an agricultural preserve and had been continuously since the early 1970's a property is placed in an agricultural preserve by the land owner by a contract with the county in exchange for keeping the property as rural open space agricultural land the land owner receives a preferential property_tax rate each property in the agricultural preserve is encumbered by a 20-year evergreen contract which renews day to day under the contract a landowner has the right to notify the county of an intent to terminate the contract on itss anniversary date and once such notice is provided the contract will expire years later the winemans did not provide notice of intention to terminate the evergreen contracts on the nipomo properties at any time before their deaths the homestead property decedent's homestead property parcel is the site of two residences one is a larger house with three bedrooms decedent occupied one bedroom at the time of her death and had the use of the living room kitchen and dining area dean used a second bedroom as an office where he kept his desk and all his bookkeeping papers although he had moved out of the main house in or after his marriage decedent used the other bedroom as a guest bedroom primarily for marian when she visited from montana the main house also had a separate office that was the corporate headquarters for coastal ranches the second house on the homestead property is a smaller house of approximately big_number square feet dean has lived there since or as a ranch employee he has never paid rent for his use of the smaller house in addition to the residences parcel has two large barns a small barn a granary cattle scales and corrals a farm shop two garages anda small orchard during each of the years and decedent gave each of her three children one-third of an undivided 8-percent interest in her homestead property for a total gift to all three children after the 3-year period of percent at the time of her death decedent owned a 51-percent interest in the homestead property the trust owned the remaining percent coastal ranches stored hay in the barns used the corrals and farm shop and kept vehicles in a garage and in one of the big barns coastal ranches maintained and paid utilities for the houses coastal ranches also sealed the driveway installed a sidewalk and provided decedent with a pickup truck for her use workers provided by coastal ranches assisted with yard maintenance including cutting down and pruning trees repairing water pipes and removing bushes coastal ranches was also responsible for replacing fences and corrals in the event of a fire some of the soil on parcel was contaminated by the spillage of gasoline ina refueling area near one of the barns on date ng chemical estimated the soil remediation expenses on parcel to be dollar_figure as of the valuation_date the fair_market_value of decedent's interest in the homestead property including land buildings and site improvements was dollar_figure the nipomo pasturelands the nipomo pasturelands consisted of rancho el suey parcel rancho nipomo parcel lot parcel and the pit parcel as of the valuation_date all of these properties were vacant unimproved lands used only for cattle grazing decedent owned percent of parcel which was an oblong irregularly shaped property consisting of big_number acres located on the north side of highway between temettate ridge and twitchell reservoir on the valuation_date the property carried approximately cows decedent owned percent of parcel which was a squarish 648-acre property situated immediately west of temettate ridge and parcel the easternmost corner of parcel adjoined the westernmost corner of parcel but the properties did not otherwise share a common boundary on the valuation_date the property carried cows decedent owned percent of parcel which was a rectangular parcel of acres situated directly northwest of parcel the longer side of the rectangle the southeast boundary was also the northwest boundary of parcel the record does not reflect parcel 9's carrying capacity as of the valuation_date decedent owned percent of parcel a triangular parcel created by the realignment of highway which severed parcel from other wineman properties parcel is bisected by two ravines at acres it is below the minimum parcel size allowed by local zoning thus it would be valuable only to a neighboring landowner wishing to expand his acreage average annual precipitation on the properties ranged from to inches with the exception of only a few acres the soil composition and steep slopes made the properties unsuitable -- - for farming a variety of factors made these ranch properties unattractive for residential development including limited water supplies and land use restrictions as of the valuation_date the highest_and_best_use of these properties was their continued use as grazing land and pastureland as of the valuation_date the fair market values of decedent's interests in the nipomo properties were as follows parcel no parcel name fair_market_value rancho el suey dollar_figure nipomo ranch big_number lot big_number the pit big_number the machado ranch decedent owned a 25-percent interest in the machado ranch parcel which consisted of approximately big_number acres of unimproved grazing land located just behind the first ridge of the santa lucia mountains approximately miles west of the city of san luis obispo approximately acres are steep rocky or brushy which limits the grazing utility of the property the pasture quality is about average for the area the property is perimeter fenced however the topography of the property makes the ranch difficult to manage because of the steep slopes and brushy canyons throughout the property livestock are difficult to round up and extra labor is required to do so as of the valuation_date the property carried cows during it was carrying about cows parcel is zoned for agricultural use and the zoning is burdened with a geologic hazard overlay like the nipomo properties machado ranch 1s in an agricultural preserve and is the subject of a 20-year evergreen contract the applicable land use laws permit rural residential use of the property however the steep terrain rough-graded access roadway and third-party easement rights severely restrict the desirability for residential use the property is also situated in an area at risk for wildfires and portions of the ranch were burned in fires during and there are no developed utilities and the ranch roads are usable only by four-wheel- drive vehicles as of the valuation_date the fair_market_value of decedent's interest in parcel was dollar_figure rental of decedent’s ranch properties during and decedent leased her interests in the ranch properties to coastal ranches pursuant to oral agreements coastal ranches paid decedent dollar_figure per year during and and dollar_figure per year during for the right to graze cattle on her ranch properties the rate of rent was not negotiated for these years decedent informed her children what rent she intended to charge and the children accepted that rent without question decedent did not tell her children how she calculated the rent in and the fair market rent for the ranch properties was dollar_figure per year net of property taxes coastal ranches contributed an unspecified amount of labor and materials in connection with its lease of decedent's ranch properties during and coastal ranches paid property taxes maintained fences and paid utilities and other expenses associated with the wineman properties in and decedent gave dollar_figure in cash to each of her three children the special_use_valuation election on its form_706 u s estate and generation-skipping_transfer_tax return petitioner claimed special_use_valuation for parcel sec_5 and pursuant to sec_2032a the election reduced petitioner's reported gross_estate by dollar_figure the maximum then permitted by law respondent's estate_tax attorney patricia hiles ms hiles sent a letter with an attached document request to the attorney for the estate on date paragraph of the document request stated the estate has submitted a one page computation of the special_use_valuation which is not adequate to substantiate the special_use_valuation as required by irs regulations if the estate wishes to retain the special_use_valuation reduction and not have it denied then we will need the following within the next days a who did this calculation submitted with the b if there are any other data to support it please submit copies c it appears that the valuation is based upon what deceased received on her ranching operations please supply copies of those leases d please comply with regulation 2032a-4 copy enclosed for your convenience that requires documentation which identifies specific comparable rentals and taxes for five years prior to date of death arms length transactions to determine the net rents i am also enclosing a copy of the tax management discussion and example of how special valuations must be done in order to qualify the farm credit bank rate for the sacramento district for wa sec_11 see copy of revrul_92_12 enclosed a rate cannot be assumed e if the appropriate documentation for the special_use_valuation is not supplied the dollar_figure reduction will be disallowed see strickland 92_tc_16 copy enclosed at a meeting with the estate's attorney richard weldon and the coexecutors on date ms hiles described the requirements of electing special_use_valuation pursuant to sec_2032a ms hiles did not mention sec_2032a because she did not believe the estate could properly elect special_use_valuation under that section after the meeting ms hiles extended the period for supplying the requested information to days on date within the 90-day period petitioner through its appraisal firm reeder gilman associates submitted a sec_2032a valuation report the report listed properties in the vicinity of decedent's ranch properties and listed the then-current rates of rent which ranged from dollar_figure per acre to dollar_figure per acre depending upon the carrying capacity of the land the report did not set forth the specific lease rates for any comparable properties in the years preceding but stated rents for the land types on the subject have been static and current levels are representative of rents over the last five to ten years and are considered indicative of a five year average the report concluded parcel sec_5 and are more arid and would compete relatively low in the range parcel although the net grazing land is of good quality competes lower than parcel because the difficulty of the terrain reduces the carrying capacity parcel 18s good grazing and competes well above the nipomo parcels and the san luis obispo ranch petitioner's special_use_valuation report ultimately concluded that rental values for the properties were dollar_figure per acre for parcel sec_5 and dollar_figure per acre for parcel and dollar_figure per acre for parcel the report stated the following information with respect to taxes the williamson act which governs the taxing of land in ag preserves sets up a methodology for -- - assessing land based upon rental values and built up capitalization rates as a result taxes county-wide are based upon the average income producing ability of like properties since the tax_assessment methods produce the same effect as an average our estimate of taxes is based upon average of the years prior to the report did not list the taxes assessed and paid on the comparable ranch properties in calculating the special use values for each of decedent's properties the report multiplied the gross rental per-acre value by the number of acres then subtracted the actual taxes for that property to arrive at the net annual rent each parcel's special use value was calculated by dividing net annual rental by percent the farm bank rate for date sacramento district finally the estate's pro_rata share of the special use value was calculated by multiplying each parcel's special use value by the estate's percentage ownership according to the report the total special use value for all elected properties was dollar_figure opinion i retained_life_estate in parcel the first issue for decision is whether decedent retained a life interest in the partial_interests in her homestead property that she gave to her children respondent increased decedent's petitioner's report uses the figure dollar_figure which included dollar_figure attributable to parcel although petitioner did not elect special_use_valuation for parcel on its form_706 -- - gross_estate by the value of a life_estate in the aggregate percent interest of her homestead property parcel that decedent gave to her children respondent asserts that the value of that interest is properly includable in decedent's gross_estate pursuant to sec_2036 because she retained a life_estate in that interest petitioner does not dispute respondent's valuation of the purported life_estate but contends that decedent retained no such interest in her homestead property petitioner bears the burden_of_proof see rule a 290_us_111 in support of its contention that decedent retained no life_estate in the children's partial_interests petitioner points out the pertinent part of sec_2036 provides sec_2036 transfers with retained_life_estate a general_rule --the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death-- the possession or enjoyment of or the right to the income from the property or the right to designate the persons who shall possess or enjoy the property or the income therefrom that decedent used much less than percent of parcel and the main house petitioner also points to dean’s testimony to the effect that no agreement existed implied or otherwise for decedent to retain the possession and enjoyment of the partial_interests at the time she transferred those interests to her children respondent argues that dean’s testimony is self- serving and contrary to the objective facts and circumstances although dean’s testimony was clearly self-serving we disagree with the assertion that the testimony was contrary to the objective facts and circumstances and we ultimately agree with petitioner that decedent did not retain a life_estate includable in her gross_estate under sec_2036 a decedent's reservation of a life interest need not be provided for expressly in the instrument of transfer or enforceable under local law to be includable under sec_2036 see 29_tc_1179 affd 265_f2d_667 3d cir an implied agreement at the time of transfer for the decedent to continue possession or enjoyment of the property is sufficient and may be inferred from all the circumstances surrounding the transfer see guynn v ‘petitioner's argument implies that decedent owned percent of the homestead property however the parties stipulated that decedent owned percent at trial dean testified that his father's testamentary_trust owned the remaining percent -- - united_states 437_f2d_1148 4th cir in determining whether an implied agreement existed all facts and circumstances surrounding the transfer and subsequent use of the property must be considered 73_tc_82 sec_20_2036-1 estate_tax regs decedent gave her children collectively a 24-percent interest in parcel parcel consisted of just over acres and had two houses two large barns a small barn a granary a farm shop cattle scales and corrals two garages anda small orchard pursuant to its leases of decedent's properties coastal ranches stored hay in the barns used the corrals and farm shop and kept vehicles in a garage and one of the big barns decedent occupied the larger house although dean kept his desk and bookkeeping papers in one of the bedrooms and used it as an office another bedroom was used primarily by marian when she visited from montana coastal ranches used an office in the main house dean resided in the smaller house on the homestead property other than the main house decedent's personal_use of parcel was limited to the garden and small orchard next to the main house decedent’s limited personal_use of the property does not prove the absence of an implied agreement in fact the record is silent as to whether decedent could designate who might enjoy the property see sec_2036 see also 408_us_125 possession and enjoyment are synonymous with substantial present economic benefit the fact that decedent personally used less than all of the property does not demonstrate that she did not possess and enjoy the entire property in contrast where a decedent continues exclusive possession and continues to pay taxes and other_property expenses after the transfer and the owner of record title neither charges rent nor takes possession of the property these facts are highly indicative of an implied agreement see guynn v united_states supra pincite estate of rapelje v commissioner supra pincite here however decedent shared the property with dean and his wife and rented the property at a below-market rent discussed in more detail infra sec ii to coastal ranches pursuant to its leases coastal ranches paid the taxes and other_property expenses associated with parcel these facts do not of themselves prove the absence of an implied agreement on balance the objective facts convince us that an implied agreement giving decedent continuing possession and enjoyment of the entire homestead property did not exist unlike the authority that has been cited in respondent’s brief this case involves a transfer of less than a fee simple interest in property the majority owner’s continued use and possession of real_property following transfer of a minority interest is not - - unusual cf gutchess v commissioner 46_tc_554 where a husband transferred his entire_interest in a homestead property to his wife who then allowed him to live in the house without charge the donor's continued use and enjoyment is a natural use which does not diminish the wife's enjoyment and possession in this case decedent's continued use and possession of parcel of which she owned a controlling_interest is natural in light of the children's minority ownership it is not surprising that the children did not seek to partition the property since they also used the property regularly and they had only a minority interest in the property in addition to the objective facts our decision rests heavily on dean’s testimony that there was no understanding between decedent and her children while his testimony was clearly self-serving dean's testimony was straightforward unequivocal and credible respondent’s counsel chose not to cross-examine him on this point because we credit his testimony we hold that petitioner has carried its burden of proving that there was no implied agreement cf hendry v commissioner 62_tc_861 il taxable_gifts adjustment the second issue is whether decedent rented ranch property to her children at a below-market rate thereby making a taxable gift to her children in the notice_of_deficiency respondent determined that decedent had made taxable_gifts to her children amounting to dollar_figure that are properly includable in decedent's adjusted_taxable_gifts only dollar_figure of that determination remains at issue and encompasses two types of gifts checks of dollar_figure delivered to each of decedent's three children and below-market-value rental of decedent's ranch properties after reducing the amount of the gifts by dollar_figure to account for the annual exclusion respondent determined that decedent had made taxable_gifts to her children amounting to dollar_figure in dollar_figure in and dollar_figure in the parties stipulated that decedent made the first type of gifts respondent asserts that the information submitted by petitioner’s expert on comparable rentals demonstrates that decedent's rate of rent was less than the market rate petitioner argues that decedent charged a market rate because coastal ranches paid various property-related expenses we agree with respondent petitioner's special_use_valuation report indicated that the annual fair market rent of decedent's pro_rata interest in the parcels rented to coastal ranches was dollar_figure the report did not identify a fair market rent for parcel respondent estimated that the annual fair market rent of decedent's percent interest in parcel 3's land and improvements excluding the main house was dollar_figure ’ respondent determined that the fair market rent of decedent's interests totaled dollar_figure and that the difference between actual rent charged and fair market rent constituted a taxable gift it is conceded that coastal ranches paid property taxes and other expenses in connection with its leases of decedent’s ranch properties dean testified that coastal ranches paid all the property taxes insurance and maintenance collectively the property expenses on all the fences and ranch buildings however petitioner was not able to establish the amounts of those expenditures ’ petitioner argues that the court should estimate the amounts of the property expenses paid pursuant to the leases and thereby find that decedent charged a fair market rent see cohan v ‘the difference between the sum of these figures dollar_figure and the figure used in the notice dollar_figure is unexplained ‘the parties stipulated that decedent rented the ranch lands in toto to coastal ranches for dollar_figure in dollar_figure in and dollar_figure in petitioner failed to share the salient documents with respondent's counsel days before trial as required by the court's standing pre-trial order respondent objected to a gquestion put to dean regarding the amounts of property-related expenses on the grounds that the records themselves were the best evidence of the expenses we sustained the objection because the records had not been exchanged days before trial as required by the court's standing pre-trial order we also sustained respondent's objection to petitioner's introduction of the records themselves into evidence - - commissioner 39_f2d_540 2d cir respondent argues that the court should make no estimate because the court lacks any evidentiary basis from which an estimate could be made petitioner contends that the rent charged by decedent corresponded to a market rate because coastal ranches paid many expenses associated with maintaining the properties including property taxes however petitioner overlooks the fact that the fair market rental values as calculated by petitioner’s expert and used by respondent in the notice_of_deficiency are net of property taxes respondent used the net figures in computing the amount of taxable_gifts the record does not reflect amounts paid for other property-related expenses we need not invoke the cohan_rule when the failure to introduce documentary_evidence stems from the taxpayer's own intransigence see 877_f2d_624 7th cir affg tcmemo_1987_295 moreover we agree with respondent that the rule is inapplicable where as here the record lacks any evidentiary basis from which an estimate could be made see 85_tc_731 petitioner has failed to prove that the rent charged by decedent corresponded to a market rate since there is no dispute that the below-market rent is a taxable gift under sec_2503 respondent is sustained on this issue tiil fair_market_value of decedent's real_estate a introduction the penultimate issue in this case is the determination of the fair_market_value of decedent's interest in the nipomo properties the positions of the parties and our conclusions with respect to the properties in dispute are as follows petitioner's respondent's parcel form_706 expert notice ’ expert court - el suey dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure - nipomo big_number big_number big_number big_number big_number - lot big_number big_number big_number big_number big_number - the pit nominal big_number big_number big_number ‘statutory notice_of_deficiency our analysis is set forth below fair_market_value is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts 411_us_546 sec_20_2031-1 estate_tax regs the willing buyer and the willing seller are purely a computational adjustment will be required to give effect to the parties’ stipulation regarding decedent’s cash gifts the parties stipulated that decedent gave dollar_figure in cash to each child in although the taxable_gifts adjustment in the notice_of_deficiency was based on a determination that decedent made an dollar_figure gift to each child in that year the stipulated figure is given binding effect see rule e - - hypothetical see 680_f2d_1248 9th cir 69_tc_222 fair_market_value of property as of any given date is a question of fact to be determined from the entire record see 85_tc_56 affd sub nom 813_f2d_837 7th cir while we must consider the entire record we have broad discretion in deciding which facts are most important in reaching a decision because finding market_value is after all something for judgment experience and reason 202_f2d_105 2d cir affg a memorandum opinion of this court dated date the determinations of value in respondent's statutory_notice_of_deficiency are presumptively correct see 290_us_111 petitioner bears the burden of proving that the fair market values of the properties are less than those determined by respondent see rule a respondent bears the burden_of_proof with respect to any increases in value beyond those determined in the notice_of_deficiency see id in support of their positions both parties presented expert testimony both expert witnesses are appraisers leslie j gilman mr gilman for petitioner and david f hamel mr hamel for respondent we do not list or discuss here the gualifications of the experts because our decision is not based - - on comparing qualifications and listing them would unduly lengthen this opinion the focus of our opinion is on the degree to which the experts’ opinions are supported by the evidence in reviewing the conclusions of each expert we may accept or reject expert testimony according to our own judgment and we may be selective in deciding what parts of an expert's opinion if any we will accept see 86_tc_547 conclusory opinions that are unexplained or contrary to the factual evidence will be rejected see compaq computer corp v commissioner tcmemo_1999_220 b petitioner's expert mr gilman appraised decedent's real_estate interests in conjunction with the filing of petitioner's form_706 he also prepared an update of that appraisal as an expert report in conjunction with this litigation mr gilman used the sales comparison approach’ to determine the fair_market_value of decedent's interest in the properties mr gilman chose nine properties that he determined were comparable to the ranch ‘the sales comparison approach also known as the comparable sales or market data approach is ‘generally the most reliable method of valuation the rationale being that the market place is the best indicator of value based on the conflicting interests of many buyers and sellers ’ 88_tc_1197 ndollar_figure quoting estate of rabe v commissioner tcmemo_1975_26 affd without published opinion 566_f2d_1183 9th cir properties he also supplied sales data for two sales that occurred after his original appraisal mr gilman or his associate kd hawkes verified each sale and personally inspected each comparable_property in his report mr gilman provided the date of sale location price number of acres and price per acre of each comparable_property prices per acre ranged from a low of dollar_figure an big_number acre ranch near king city about miles to the north of decedent's nipomo properties to dollar_figure several properties in santa barbara san luis obispo and monterey counties the report contained a summary description of each comparable_property with comments indicating similarities and differences between the comparable and subject properties without indicating exactly what adjustments were necessary between the comparable and subject properties mr gilman concluded it is our opinion based on the sales data that a sales_price of dollar_figure per acre is an appropriate estimate of value for ranches with strong residential characteristics or ranches that are located in areas with strong urban influence that appeals to upscale buyers it is our opinion that machado ranch fits within this category because of its shape topography and location the rancho el suey presents fewer opportunities for residential development the rancho nipomo parcels appear to offer access difficulties and even greater topographic difficulties than the rancho el suey it is our opinion that these parcels compete lower in the range inferior to the sales with strong residential characteristics but superior to the strictly grazing properties and the - - parcels with the most difficult problems it is our opinion that the appropriate estimate of market_value for each of these parcels is dollar_figure per acre because of its marginal utility it 1s our opinion that parcel 10-the pit is of less value per acre than the lowest priced sales it is our opinion that the only possible market for the parcel is a neighboring land owner since the parcel would add little or no utility to the neighboring parcel its value is accordingly nominal respondent criticized mr gilman's failure to specify in his report whether an adjustment was made to comparable properties located in an agricultural preserve mr gilman's report does not indicate whether the comparable properties were in agricultural preserves however if they were not a positive adjustment would have been required because a hypothetical willing buyer would likely prefer the absence of such a contractual restriction if the comparable properties were located in agricultural preserves no adjustment would have been required thus we agree with petitioner that the lack of adjustment if any had been required would have tended to result in an overvaluation of decedent's property interests after determining that the value of a fee simple interest was dollar_figure per acre for the nipomo ranch properties and dollar_figure per acre for the machado ranch mr gilman proceeded to calculate the value of decedent's partial_interests in the properties he examined six sales of partial_interests and determined the partial interest discount for each comparable sale comparing - - actual sale prices to the estimated pro_rata share of market_value mr gilman concluded that a 15-percent discount would be appropriate for decedent's and 51-percent interests parcel sec_5 and and that a 20-percent discount was appropriate for decedent's 25-percent interest in parcel mr gilman multiplied the estimated value of a fee simple interest in each property by decedent's pro_rata ownership_interest and reduced the product by his indicated discount rate we find mr gilman’s analysis regarding the partial interest discounts helpful and incorporate that analysis into our findings in contrast we do not find the portion of mr gilman’s report that analyzed the per-acre values of the nipomo properties helpful in that section the report is far too conclusory and suffers generally from a dearth of data while the report lists comparable properties it lacks any detailed analysis of those properties in relationship to the subject properties we also have concern over mr gilman's choice of comparable properties some of the properties are hundreds of miles away from the subject properties although mr gilman explained his selection of these properties as providing the value based on grazing use mr gilman's analysis that a partial interest discount was warranted for parcel was predicated on his assumption that decedent owned percent of that property as discussed infra sec iii d on the record before us we find that decedent owned percent of parcel -- - alone ie the lower range of indicated value we reject that explanation mr gilman did not select any comparable properties that would provide an upper range of indicated value such as ranches in the santa ynez valley we are unable to determine how much weight mr gilman gave the various comparable properties because of the lack of an adjustment grid ultimately these flaws lead us to reject the per-acre values indicated by his report see 74_tc_441 c respondent's expert mr hamel also used the sales comparison approach to determine the fair_market_value of decedent's interests in the ranch properties in contrast to mr gilman who valued each parcel individually mr hamel valued the four nipomo properties as if they were one integrated ranch property of big_number acres mr hamel's selection of comparable ranch properties included sales occurring before the valuation_date and four sales occurring within years thereafter mr hamel's report contains photos of the subject and comparable properties topographic and plat maps and an adjustment grid reflecting adjustments for parcel size and market timing in the text of petitioner did not criticize mr hamel on this point we treat this as a concession that the integrated ranch approach is appropriate in this case for the nipomo properties with the exception of parcel --- - his report mr hamel stated that he relied more heavily upon of the comparable sales for his opinion of those properties sale prices per acre ranged from dollar_figure a big_number acre parcel known as the biddle ranch sold almost years after the valuation_date to dollar_figure a 248-acre parcel located east of nipomo and roughly miles to the northwest of decedent's nipomo properties mr hamel adjusted the latter sale downward by dollar_figure to account for the small size of the parcel relative to the combined size of the nipomo properties mr hamel added dollar_figure per acre to the biddle ranch sale as a market timing adjustment after adjustment these properties were valued at dollar_figure and dollar_figure respectively similar adjustments for size and market timing were made to a few other comparables from his data mr hamel concluded that the value of a fee simple interest in the nipomo properties was dollar_figure per acre petitioner criticized mr hamel’s selection of comparable properties claiming his selection resulted in an overestimation of the fair_market_value of decedent’s ranch properties we agree with this criticism mr hamel's selection of comparable properties included properties in the santa ynez river valley yet no location adjustment was indicated for those properties in fact no location adjustment was made for any of mr hamel's comparable properties including those sold to hollywood celebrities who presumably were not interested in using the - - properties for grazing under cross-examination mr hamel admitted that the nipomo and santa maria properties had not achieved the cachet of the santa ynez river valley inclusion of these properties without location adjustment leaves us with serious concerns as to mr hamel's conclusions regarding market_value similarly mr hamel did not make any adjustment for the presence of irrigated cropland in at least one of his comparable sales nor did he make any adjustment for water supply zoning or topography other than a downward adjustment to smaller parcels the only adjustment mr hamel made to the comparables was a market timing adjustment although mr hamel stated under cross-examination that he gave the sale containing irrigated row crops less weight in his overall analysis his report does not so state respondent explains the absence of adjustments for zoning water supply and location by asserting that no adjustment was necessary because all the comparable properties were cattle ranches we reject respondent’s explanation because it ignores the increased value that agricultural property may derive from proximity to a metropolitan or resort area see eg estate of interestingly mr hamel had adjusted for the presence of the irrigated cropland ina sales data sheet prepared in while he was employed by reeder gilman associates - - hughan v commissioner tcmemo_1991_275 such an increase in value can be seen even where the agricultural land is subject_to land use restrictions similar to those burdening the properties at issue in this case see id at a minimum mr hamel should have adjusted the comparables to reflect the difference between those cattle ranches that are desirable for second home use such as those from which distant ocean views are available and those properties that are not so desirable in a similar vein respondent defends mr hamel’s lack of water supply adjustment on the grounds that the subject properties all had adequate water for grazing because we think that a hypothetical buyer and seller would attribute a higher value to a property with good water all other things being equal we do not accept that explanation see sec_20_2031-1 estate_tax regs the class of hypothetical buyers is not limited to those interested solely in the grazing value of the land mr hamel added dollar_figure to dollar_figure per acre percent per month as a market timing adjustment for those comparable properties sold after the valuation_date he based his market timing adjustment on sales in the vicinity of the subject properties and concluded that property values peaked as of date on cross-examination regarding his market timing adjustment mr hamel acknowledged that graphs from published surveys on market trends included in the addendum to his report - -- indicated a somewhat different state of affairs despite admitting that he was probably one of the authors of the reports from which the graphs were taken mr hamel sought to discredit these graphs on the basis that they merely indicated the consensus of the five or six individuals on the various committees after reviewing the information as presented in his report we do not find mr hamel’s explanation convincing the inconsistency causes us to question his conclusion that market values for san luis obispo county rangeland peaked as of the valuation_date leaving us with skepticism regarding the propriety and amount of his market timing adjustment mr hamel’s adjustments for decedent’s partial_interests once the per-acre value was obtained the value of decedent’s pro_rata interest in each nipomo property was obtained by multiplying the number of acres in each property by dollar_figure the resulting figure was reduced by the percentage corresponding to decedent's pro_rata ownership in each parcel a partial interest discount was then calculated to calculate the amount of the partial interest discount mr hamel examined sales of partial_interests he found that an inverse relationship existed between the size of the pro_rata interest and the amount of the adjustment and he predicted that smaller fractional interests would lead to larger discounts he -- - concluded that a discount of percent was appropriate for parcel sec_5 and of which decedent owned 51-percent interests for parcel of which decedent owned a 50-percent interest mr hamel concluded that a 15-percent discount was appropriate we do not agree with mr hamel’s conclusions regarding the appropriate discount because we disagree with his inclusion of certain data in his analysis some of the purportedly comparable sales of partial_interests such as the sale that indicated a percent discount resulted in the purchaser’s owning a percent interest a buyer consolidating all the fractional interests is likely to pay a premium for those interests such a sale does not indicate the appropriate discount applicable between the hypothetical willing buyer and willing seller for a partial interest inclusion of those sales skewed mr hamel’s analysis as a result we find mr gilman’s conclusions regarding the appropriate discount more reliable ultimately we find the conclusions in mr hamel's report to be questionable in light of the analytical flaws mentioned above mr hamel’s use of data was incomplete and his conclusions therefore suspect d conclusions regarding fair_market_value recognizing that valuation is not an exact science see 48_tc_502 and selecting those portions of each expert's report that we found helpful see - - parker v commissioner t c pincite we conclude the following with respect to the fair_market_value of decedent's interest in each of the nipomo properties per-acre value of the nipomo properties we conclude that the per-acre value of a fee simple interest in parcel sec_5 and was dollar_figure this represents a 25-percent reduction from mr hamel's indicated value of dollar_figure considering the paramount importance of location in valuing real_estate mr hamel’s failure to adjust for location in his report was material our determination of fair market values takes into account his failure to adjust for location and for differences in zoning irrigated land water rights and other factors for which he should have adjusted but did not we conclude that the fair_market_value of a fee simple interest in parcel was dollar_figure or approximately dollar_figure per acre petitioner claimed that the per-acre value of the property was approximately dollar_figure while mr hamel valued it at dollar_figure the same as the other nipomo parcels however in the text of his report mr hamel noted the difficulties associated with this parcel parcel is in my opinion an uneconomic remnant that was the result of a realignment of highway planning officials in san luis obispo have stated that bisection by a public road generally does not result in the creation of a new legal parcel because we think that a transaction between a hypothetical willing buyer and willing seller would factor in the possibility -- - that land use restrictions might yield to development of parcel we find that the parcel had more than nominal value however we cannot agree with mr hamel that parcel had a per- acre value equal to that of the other nipomo properties decedent's pro_rata interest the parties agree as to decedent's percentages of pro_rata ownership of the nipomo properties except with respect to parcel we find that decedent owned percent of parcel in their respective briefs petitioner asserted that decedent's ownership was not specified and respondent asserted that it was percent in the statutory notice respondent specified whether a partial interest was associated with each property and did not so specify with regard to parcel in its petition petitioner alleged that respondent erred as to his valuation of parcel as follows i the fair_market_value of a dollar_figure acre parcel of land ina hole at the southwest corner of highway and bull canyon road was dollar_figure the record lacks any evidence that indicates that decedent owned less than a fee simple interest in parcel even assuming that petitioner alleged error with respect to this issue by amended pleading see rule b thus we sustain respondent's determination of decedent's ownership_interest in parcel see rule a although as indicated above we do not sustain respondent’s determination of the parcel’s value -- - partial interest discount both parties agree that a partial interest discount is appropriate in this case their positions differ only as to the size of the discount for parcel sec_5 and we find that a percent partial interest discount is warranted as discussed above in calculating the appropriate amount of the partial interest discount we found the calculations of petitioner’s expert more helpful and reliable than those of respondent’s expert accordingly we have used the discounts suggested by petitioner’s expert in reaching our conclusion see parker v commissioner supra pincite buffalo tool die manufacturing co v commissioner t c pincite calculation of the fair_market_value of decedent’s interests we calculated the fair market values of decedent’s interests in parcel sec_5 and in accordance with the following formula no of fmv decedent’s partial interest parcel acres x per acre x pro_rata interest x discount total big_number dollar_figure -ol dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number ‘-respondent’s expert also concluded that decedent’s percent interest in parcel warranted a 15-percent partial interest discount iv the special_use_valuation a introduction the last issue for decision concerns petitioner’s election to value the interests in certain ranch properties under sec_2032a on its form_706 petitioner elected special_use_valuation for several properties claiming that it is entitled to the dollar_figure reduction in value for special use under sec_2032a respondent contends that petitioner may not take advantage of sec_2032a because it failed to comply with the statutory and regulatory requirements for an election pursuant to that section sec_2032a allows an executor to elect to value real_property on the basis of its value for farming_purposes rather than its fair_market_value see 101_tc_140 sec_20_2032a-3 estate_tax regs a reduction of up to dollar_figure is permitted see sec_2032a congress enacted the provisions allowing special_use_valuation with the goal of reducing the estate_tax burden on small family farms and businesses thereby limiting the liquidity problems and forced sales of those businesses with the ultimate goal of allowing continued family operation of the qualifying farms and sec_501 of the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_846 amended sec_2032a to provide an adjustment for inflation effective for estates of decedents dying after date as decedent died before the effective date the adjustment for inflation is not applicable -- - businesses see 96_tc_134 affd 968_f2d_459 5th cir the requirements for a valid sec_2032a election are numerous technical and complex although sec_2032a is a relief statute designed to encourage the continuation of family farms it provides for exceptionally favorable tax treatment and taxpayers must come within its demanding terms 783_f2d_81 7th cir affg 84_tc_620 over the years since enactment procedural foot faults have cost many estates the benefits that sec_2032a might have afforded see eg 92_tc_16 estate of 89_tc_293 affd as to this issue 853_f2d_1494 8th cir 89_tc_127 in general estates that make timely elections that fail to contain all required information have days to provide the missing information after notification of the defects see sec_2032a ’ sec_2032a provides sec_2032a election agreement ---- modification of election and agreement to be permitted ---the secretary shall prescribe procedures which provide that in any case in which-- continued b - al --- respondent’s motion in limine respondent sought to exclude two documents pertaining to petitioner’s sec_2032a election by motion in limine in his motion respondent argues that neither document is relevant to the issue of whether petitioner made a valid sec_2032a election solely because petitioner’s notice of election failed to comply substantially with the regulations the court deferred ruling on the motion until such time as the exhibits were introduced at that time respondent renewed his objections for the reasons that follow we deny respondent’s motion by letter dated date respondent’s estate_tax attorney ms hiles notified the executors that the estate’s ty continued a the executor makes an election under paragraph within the time prescribed for filing such election and b substantially complies with the regulations prescribed by the secretary with respect to such election but-- the notice of election as filed does not contain all required information or signatures of or more persons required to enter into the agreement described in paragraph are not included on the agreement as filed or the agreement does not contain all required information the executor will have a reasonable period of time not exceeding days after notification of such failures to provide such information or agreements - -- computation of special_use_valuation was inadequate because the documentation submitted did not identify specific comparable rentals and taxes for five years prior to date of death arms length transactions to determine the net rents as required by sec_20_2032a-4 estate_tax regs ms hiles’ notification however contained no reference to sec_2032a and did not identify any deficiencies with respect to the requirements of sec_2032a on date petitioner submitted additional documentation hereinafter exhibit 13-m through its appraisal firm reeder gilman associates this additional documentation was received by respondent within the 90-day curative period provided under sec_2032a on date reeder gilman associates completed an update to its special_use_valuation report of date hereinafter exhibit obviously exhibit was submitted well beyond the 90-day curative period which ended on date before the availability of the 90-day curative period depended upon the estate’s substantial compliance with the regulations see estate of strickland v commissioner supra pincite in congress deleted the substantial compliance requirement of sec_2032a effective for estates of decedents dying after date see taxpayer_relief_act_of_1997 publaw_105_34 111_stat_1045 despite the -- - effective date respondent concedes on brief that the amended statute is applicable to petitioner ’ there is no dispute that petitioner timely submitted the recapture agreement described in sec_2032a because congress deleted the requirement of substantial compliance in and respondent has now conceded the amendment’s retroactive application to petitioner the only remaining requirement for curative information is that it be timely submitted after notice of defect has been given here there is no dispute that exhibit 13-m was timely thus we must deny respondent’s motion with respect to that exhibit because it bears directly upon the issue of whether a valid sec_2032a election was made with respect to exhibit however this information was clearly submitted well beyond the 90-day period allowed by statute but since the notification provided pursuant to sec_2032a did not identify any deficiencies in petitioner’s election as it relates to sec_2032a the 90-day curative period with respect to sec_2032a has not commenced and consequently does not foreclose submission of additional material arguably relevant to the sec_2032a requirements for these reasons '8congress intended that with respect to technically defective 2032a elections made prior to the date of enactment prior_law should be applied in a manner consistent with the provision h conf rept pincite -- -- therefore we deny respondent’s motion and admit the subject reports cc requirements for special_use_valuation only one of the requirements for a valid sec_2032a election is at issue here ie the requirement that a notice of election contain the method of valuation based on use see sec_20_2032a-8 a viii estate_tax regs sec_2032a provides the general formula and method to be used in valuing farm property method of valuing farms --- a the value of a farm for farming_purposes shall be determined by dividing-- the excess of the average annual gross cash rental for comparable land used for farming_purposes and located in the locality of such farm over the average annual state and local real_estate_taxes for such comparable land by the average annual effective_interest_rate for all new federal land bank loans for purposes of the preceding sentence each average annual computation shall be made on the basis of the most recent calendar years ending before the date of the decedent’s death c exception --the formula provided by subparagraph a shall not be used-- where it is established that there is no comparable land from which - -- the average annual gross cash rental may be determined or where the executor elects to have the value of the farm for farming_purposes determined under paragraph petitioner maintains that its special_use_valuation report provided sufficient information to satisfy sec_2032a and the regulations thereunder in the alternative petitioner maintains that its method of valuation qualified under sec_2032a respondent disagrees with both assertions sec_2032a the regulations interpreting sec_2032a provide that in general the special use value of farm real_property is determined by subtracting the average annual state and local real_estate_taxes on actual tracts of comparable real_property in the same locality from the average annual gross cash rental for that same comparable_property and dividing the results so obtained by the average annual effective_interest_rate charged on new federal land bank loans sec 2032a- a and estate_tax regs the first issue we must decide is whether petitioner complied with paragraph above it is undisputed that petitioner did not submit information on property taxes on comparable properties petitioner asserts that this lack of information should not invalidate its election because the omission has not -- - operated to respondent’s detriment respondent does not address this argument squarely but maintains that the omission of property_tax information is fatal to the election petitioner makes a creative if not entirely convincing argument information on property taxes is a required element of the capitalization of rents formula see sec_2032a a estate of strickland v commissioner t c pincite under the statutory formula plugging in the number zero to the formula in the absence of tax information would yield higher special use values thus petitioner’s argument that the information is optional is not without some appeal in logic and common sense however the requirement that an estate provide information on the property taxes paid on the comparable properties also serves to substantiate the claimed special_use_valuation see estate of strickland v commissioner supra pincite in any event we need not and do not decide whether the absence of property_tax information standing alone is fatal to petitioner’s special use election because other requirements of sec_2032a and the regulations thereunder were not satisfied within the 90-day curative period information on property taxes may serve to substantiate the gross cash rental figures used in the calculation because some rough proportionality between the figures would normally be expected -- - in order to measure the special use value of a farm under sec_2032a an executor must use information on actual tracts of comparable real_property for each of the calendar years preceding the year in which the decedent died see sec_2032a a sec_20_2032a-4 a estate_tax regs in this case the applicable years are through appraisals or other statements regarding rental value or areawide averages of rentals including those compiled by the u s department of agriculture may not be used because they are not true measures of the actual cash rental value of comparable properties in the same locality as the specially valued property see sec 2032a--4 b estate_tax regs petitioner’s special_use_valuation report submitted on date within the 90-day period provided current lease information on comparable properties and stated that rents for the land types on the subject have been static and current levels are representative of rents over the last five to ten years and are considered indicative of a five year average petitioner argues that it complied with the regulations because the assertion that rents were static rendered unnecessary any separate listing of actual rents during however the language of the report belies petitioner’s claim that the current rents on each property were static regarding rents the report asserts that rental levels are indicative of a five -- - year average thus the report does not indicate the actual cash rentals of comparable real_property for the period instead the report provides actual cash rentals of comparable properties for and an impermissible appraisal asserting that the rental values were indicative of the rental values see sec_2032a--4 b estate_tax regs as in estate of strickland petitioner has failed to identify annual gross cash rentals of comparable real_property and state and local_taxes for such comparable properties for the requisite calendar years preceding decedent’s date of death petitioner’s failure to comply with the requirements of sec_2032a a and the regulations thereunder precludes special_use_valuation for the properties under that section see estate of strickland v commissioner supra pincite sec_2032a petitioner maintains in the alternative that it was entitled to value the properties under sec_2032a that the information submitted to the service within the 90-day period was adequate for that purpose and that in essence respondent’s failure to mention sec_2032a at any time before trial makes the requirements of that section new_matter respondent takes exception to all aspects of petitioner’s alternative argument in essence respondent contends that petitioner may not switch theories in midstream and that even if petitioner --- - were entitled to use the valuation formula of sec_2032a it has not supplied sufficient information to comply with the reguirements of that section we reject respondent’s contentions and hold that petitioner made a valid election to value the properties under sec_2032a a sec_20_2032a-4 b estate_tax regs the first issue is whether petitioner elected to value the property under sec_2032a citing section 2032a- b estate_tax regs petitioner argues that it made an election by default to value the properties under the method provided by sec_2032a respondent disagrees ’ respondent’s position on brief contradicts the position taken in a motion in limine in that motion respondent stated as follows even though an estate initially has elected to value farm property pursuant to sec_2032a the estate can still avail itself of the special_use_valuation provided under sec_2032a sec_20_2032a-4 estate_tax regs states in part i j f the executor does not identify such property and cash rentals all specially valued real_property must be valued under the rules of sec_2032a if special_use_valuation has been elected therefore if the estate attempts to comply with sec_2032a but fails to identify the comparable_property and cash rentals the estate may qualify under sec_2032a provided the information submitted by the estate substantially complies with the requirements of the regulations respondent subsequently conceded on brief that whether petitioner substantially complied with the requirements of sec_2032a and related regulations is no longer an issue -- - respondent’s argument rests upon sec_2032a which provides that unless an exception applies the value of a farm for farming_purposes shall be measured according to the capitalization of rents formula of that section see sec_2032a a c only two exceptions are potentially applicable here where there is no comparable land from which average annual gross cash rental may be determined or where the executor elects to value the farm property under sec_2032a see sec_2032a c in this case petitioner has not proven that there was no comparable land from which the average annual gross cash rental may be determined within the meaning of sec_2032a c in fact petitioner has acknowledged implicitly that there was comparable land available the only dispute therefore is whether petitioner elected to use the valuation formula of sec_2032a as required by sec_2032a c by regulation the secretary has determined that if the executor does not identify such actual comparable_property and cash rentals all specially valued real_property must be valued under the rules of sec_2032a sec 2032a- b estate_tax regs the regulation provides in effect that where an executor fails to provide sufficient documentation to use the capitalization of rents method described in section -- - 2032a e the executor by default has elected to use the valuation formula of sec_2032a see id see also estate of strickland v commissioner t c pincite the regulation by its terms makes the election to use sec_2032a automatic if the executor elects special_use_valuation but fails to identify the comparable properties and cash rentals necessary to calculate a property’s special use value under sec_2032a on brief respondent does not address the plain language of the regulation instead respondent argues that allowing petitioner to value the properties under a different method of election than originally elected should be precluded as it would purportedly encourage other taxpayers to play the audit_lottery respondent also asserts that the default election is foreclosed by case law we fail to see how allowing an estate to use the special use method of sec_2032a encourages the so-called audit_lottery cf revrul_83_115 1983_2_cb_155 an executor may change the method of special_use_valuation after the election has been made see also estate of rogers v commissioner tcmemo_2000_133 this is particularly true where the secretary has promulgated a regulation making the election automatic the secretary chose to craft the regulation in a taxpayer-friendly fashion given the purpose of sec_2032a we cannot say that - - the secretary was wrong in doing so we are unconvinced by respondent’s policy-based arguments and do not discuss them further relying upon estate of strickland v commissioner supra pincite where we commented on the apparent inconsistency between the statute and the regulation respondent asserts that this court has already decided that if comparable_property existed from which the average gross cash rental values could be determined a taxpayer was not entitled to value the property using the method set forth in sec_2032a we do not agree with respondent’s interpretation of the estate of strickland case contrary to respondent’s assertion we did not decide that failure to document comparable properties precluded a default election to value property under sec_2032a in estate of strickland the taxpayer failed to document comparable_property in accordance with the regulations and thus did not comply with the documentation requirements of section 2032a--4 estate_tax regs therefore we held that the estate could not value its farm real_property under sec_2032a a the estate’s alternate position that it was entitled to value its property under the net share method of sec_2032a b failed because we found that comparable properties rented for cash existed in the locality the estate did not argue that it -- - had made a default election to value its property under sec_2032a in estate of strickland we did not need to decide the meaning of sec_20_2032a-4 b estate_tax regs because following the regulation would have led to the same result that was because under the facts present in estate of strickland a valuation pursuant to sec_2032a will equal the fair_market_value of the property on the date of decedent’s death estate of strickland v commissioner supra pincite sec_2032a provides the secretary with the authority to determine by regulation how sec_2032a elections are to be made see sec_2032a 88_tc_1453 by regulation the secretary has determined that an executor elects the application of sec_2032a whenever an executor having elected special_use_valuation fails properly to document comparable_property under the rules of sec_2032a see sec_20_2032a-4 b estate_tax regs respondent has not supplied a cogent reason why we should disregard the plain meaning of section 2032a- b estate_tax regs we conclude that the apparent inconsistency between the statute and the regulation noted in estate of strickland evaporates when considered in light of the secretary’s legislatively conferred authority to determine the manner in which sec_2032a elections are to be made -- -- we hold that petitioner’s special_use_valuation election encompassed the right to value the property under sec_2032a in the event petitioner failed properly to document comparable properties under sec_2032a because petitioner failed to identify comparable properties sufficient for purposes of sec_2032a the property must be valued under the rules of sec_2032a see sec 2032a- b estate_tax regs b special_use_valuation under sec_2032a sec_2032a sets forth five factors to be used in measuring the value of real_property used for farming or closely_held_business purposes as follows method of valuing closely_held_business interests etc --in any case to which paragraph a does not apply the following factors shall apply in determining the value of any qualified_real_property a the capitalization of income which the property can be expected to yield for farming or closely_held_business purposes over a reasonable period of time under prudent management using traditional cropping patterns for the area taking into account soil capacity terrain configuration and similar factors b the capitalization of the fair rental value of the land for farmland or closely_held_business purposes c assessed land values in a state which provides a differential or use value assessment law for farmland or closely_held_business -- - d comparable sales of other farm or closely_held_business land in the same geographical area far enough removed from a metropolitan or resort area so that nonagricultural use is not a significant factor in the sales_price and eb any other factor which fairly values the farm or closely_held_business value of the property the statute clearly provides that all factors shall apply joining them with the conjunction and see estate of hughan v commissioner tcmemo_1991_275 however the factors used in any given circumstance are limited to those which are relevant see id sec_2032a prescribes a subjective method of valuation in contrast to the objective method of sec_2032a see 99_tc_313 n affd 32_f3d_402 9th cir the legislative_history confirms that all relevant facts are taken into account when the multiple_factor_method of valuation is elected see s rept part pincite 1976_3_cb_643 see also estate of hughan v commissioner supra in estate of hughan the estate's sec_2032a election was disallowed on audit for failure properly to document comparable_property under the rules of sec_2032a in accordance with sec_20_2032a-4 b estate_tax regs the service's examiner increased the value of the farmland pursuant to an appraisal under the multiple_factor_method of section -- - 2032a e the validity of the estate’s election was stipulated by the parties thus the only issue in estate of hughan was how the farm's value was to be calculated under the multiple_factor_method of sec_2032a in estate of hughan the parties agreed that the valuation was to be governed by the method of valuation described in sec_2032a in estate of strickland v commissioner t c pincite n we stated that if sec_2032a is used for valuation purposes none of the documentation requirements of sec_2032a a would be regquired ' valuation disputes under sec_2032a will be settled or litigated ina manner similar to that used in valuation disputes under sec_2031 see estate of hughan v commissioner supra sec b estate_tax regs all relevant facts and elements of value as of the applicable_valuation_date shall be considered in every case in contrast to estate of hughan and as discussed in detail above respondent did not apply section 2032a--4 b estate_tax regs and set the stage for a valuation dispute under in estate of hughan v commissioner tcmemo_1991_275 documentation with respect to the sec_2032a valuation was presented and relied upon after the notice of election was filed for example the expert witness reports bearing on the farmland’s value under sec_2032a that were introduced into evidence at trial were dated between and weeks prior to the date of trial -- - sec_2032a respondent ignored the automatic election provision in section 2032a--4 b estate_tax regs and never notified petitioner of any defects in its special_use_valuation election under sec_2032a respondent’s determination in the notice_of_deficiency was that petitioner failed to make an effective and timely election under the provisions of sec_2032a that rationale was based on petitioner’s failure properly to document comparable properties meeting the requirements of sec_2032a and the regulations thereunder the failure to document rentals of comparable properties meeting the requirements of sec_20_2032a-4 estate_tax regs precludes valuing the properties under sec_2032a as discussed above however that failure does not make an otherwise valid election under sec_2o032a e ineffective see sec_20_2032a-4 b estate_tax regs see also estate of hugqhan v commissioner supra having failed to persuade us that petitioner made no election under sec_2032a respondent now seeks to invalidate the election by pointing out that petitioner did not introduce evidence on all the required factors set forth in sec_2032a we do not agree with this criticism of petitioner’s election respondent’s principal arguments before the submission of his posttrial briefs were threefold -- - petitioner failed to satisfy the regquirements of sec_2032a and sec_20_2032a-4 estate_tax regs petitioner failed to elect special_use_valuation under sec_2032a and even if petitioner is deemed to have elected special_use_valuation under sec_2032a petitioner failed to comply substantially with its requirements at the time its election was made and therefore was not entitled to notice and an opportunity to cure under sec_2032a in respondent’s posttrial brief respondent now concedes that substantial compliance is no longer an issue but asserts a new argument that petitioner has not met the requirements of sec_2032a because petitioner has not introduced evidence on each of the five factors we reject respondent’s substantive challenge to petitioner’s sec_2032a election because respondent failed to give petitioner the notice and opportunity to cure its election under sec_2032a as required by sec_2032a sec_2032a reguires the commissioner to prescribe procedures to ensure that an electing estate is given notice of defects in its special use election and an estate is given the opportunity to cure a defective election by providing missing information although the commissioner has not yet prescribed the procedures reguired by sec_2032a the commissioner --- - nevertheless has taken the position administratively that the required notice and opportunity to cure must be given the commissioner’s position is consistent with our own view of sec_2032a t c pincite z2032a d and sec_20_2032a-8 see estate of mcalpine v commissioner in which we stated with respect to section estate_tax regs that the fact that the regulation does not contain a provision permitting perfection within days does not provision permitting perfection in sec_2032a in this case and cannot nullify the mw22 respondent gave the required notice and opportunity to cure to petitioner but only with respect to petitioner’s election under sec_2032a respondent provided no notice of any alleged defects with respect to petitioner’s election under sec_2032a and no opportunity to cure the defects within the intendment of sec_2032a with petitioner’s election under sec_2032a in respondent’s posttrial brief the first and only notice of a substantive problem was provided 2in general when congress requires the secretary to prescribe regulations implementing taxpayer-friendly statutory provisions and the secretary has not yet held that the statute’s operation is not issuance of regulations see hillman v estate of maddox v acted this court has conditioned upon the commissioner t c commissioner 93_tc_228 842_f2d_180 occidental petroleum corp v 7th cir commissioner v commissioner t c 82_tc_829 -- - to satisfy the requirements of sec_2032a respondent must give some meaningful notice of alleged defects and provide petitioner with the opportunity to cure the defects identified in the notice before respondent can rely on the defects to invalidate petitioner’s election the notice given by respondent to petitioner before the commencement of this case dealt only with petitioner’s election under sec_2032a while adequate with respect to petitioner’s election under sec_2032a the notice was neither meaningful nor adequate with respect to petitioner’s election under sec_2032a and sec_20_2032a-4 b estate_tax regs by amending and broadening the scope of sec_2032a on several occasions congress has demonstrated its intent to make the benefits of sec_2032a available to deserving estates see estate of sequeira v commissioner tcmemo_1995_450 this intent is evidenced by the elimination of the substantial compliance requirement in sec_2032a and by congress’ continuing direction to the commissioner to prescribe procedures by which an estate must be notified of alleged defects in its special_use_valuation election and given an opportunity to cure the defects see sec_2032a 2see taxpayer_relief_act_of_1997 publaw_105_34 111_stat_1045 deficit_reduction_act_of_1984 publaw_98_369 sec a 98_stat_1030 economic_recovery_tax_act_of_1981 publaw_97_34 95_stat_313 -- - in this case petitioner had no notice that respondent was challenging the adequacy of petitioner’s election under sec_2032a as opposed to whether petitioner had elected special_use_valuation under sec_2032a before the filing of respondent’s posttrial brief when respondent’s estate_tax auditor ms hiles informed petitioner that its special_use_valuation election was being disallowed she provided information that was pertinent only to sec_2032a she did not provide information on how petitioner could satisfy the requirements of sec_2032a the notice_of_deficiency was equally uninformative with respect to the sec_2032a requirements merely stating that petitioner had failed to make an effective and timely election to value the properties in accordance with the provisions of sec_2032a at no point before the filing of respondent’s posttrial brief was petitioner given any notice that respondent intended to raise the requirements of sec_2032a as a bar to petitioner’s election until his posttrial brief was filed respondent argued only that petitioner had not made any election under sec_2032a respondent did not contend that the election if made was inadequate since respondent did not give any notice to petitioner regarding his challenge to petitioner’s special_use_valuation under sec_2032a on its merits until respondent’s posttrial brief was filed petitioner had no notice -- - before trial of the alleged defects in its election and should not now be criticized for its failure to anticipate and deal with respondent’s concerns at trial we conclude that when it enacted and amended sec_2032a congress intended for estates to have a realistic opportunity to correct defective special_use_valuation elections we hold that respondent’s incomplete notice under sec_2032a deprived petitioner of the opportunity to correct its allegedly defective election under sec_2032a and precludes respondent from raising the requirements of sec_2032a as a bar to petitioner’s election to hold otherwise would be tantamount to writing sec_2032a out of the statute or making respondent’s obligation to adhere to its provisions optional we uphold petitioner’s sec_2032a election and hold that petitioner is entitled to a reduction in the aggregate fair_market_value of the qualified_real_property in the amount of dollar_figure the maximum reduction in value allowed by sec_2032a v conclusion we have carefully considered the remaining arguments of both parties for results contrary to those expressed herein and to the extent not discussed above find those arguments to be irrelevant moot or without merit -- - to reflect the foregoing and concessions by both parties decision will be entered under rule
